GLICKSTEIN, Judge,
concurring in part and dissenting in part.
Two of the parties hereto, Barbara Ann Gordon and Robert A. Gordon, are the same parties involved in Gordon v. Gordon, 625 So.2d 59 (Fla. 4th DCA 1993). The third party involved herein, Melinda Gordon, is the present wife of Robert A. Gordon and, together with her husband, the beneficiary of the trial court’s ruling upon the issue of homestead in the main appeal.
I agree with the majority that the cross-appeal should be affirmed, the trial court having ruled the transfer by cross-appellant, Robert A. Gordon, to himself and Melinda Gordon of both an amended consulting and non-competition agreement and of a second mortgage were fraudulent. However, I would remand with direction to stay further proceedings until resolution of the above cited, unresolved attack on the final judgment of dissolution.
I also agree with the trial court’s conclusion and the majoritys affirmance ■ on the main appeal that the transfer by appel-lee/cross-appellant, Robert A. Gordon, to himself and Melinda Gordon of a ranch was also fraudulent.
However, I disagree with the conclusion of the trial court and the majority’s affirmance that the fraudulently transferred ranch was homestead, thus free from the claims of creditors. In my view, there was no competent substantial evidence that the ranch was homestead and would reverse and remand with direction to stay further action, pending resolution of the above cited, unresolved attack on the final judgment of dissolution.